IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,930



EX PARTE ANDRES GOMEZ LONGORIA, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS

CAUSE NO. 06-8-22,681-D IN THE 377TH DISTRICT COURT

FROM VICTORIA COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967). Applicant was convicted of murder and was
sentenced to ninety-nine years' imprisonment. The Thirteenth Court of Appeals affirmed his
conviction. Longoria v. State, 13-07-00436-CR (Tex.App.--Corpus Christi del. Dec. 18, 2008).  
	Applicant raises several claims of ineffective assistance of trial counsel, and he also contends
he was denied his right to pursue a petition for discretionary review. This Court remanded the
application to the trial court for findings. Appellate counsel, who was also trial counsel, filed an
affidavit with the trial court responding to the claims. Based on counsel's affidavit, the trial court
has entered findings of fact and conclusions of law indicating that Applicant was not timely advised
of his right to file a pro se petition for discretionary review. See Ex parte Wilson, 956 S.W.2d 25 
(Tex.Crim. App. 1997).
	We hold, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Thirteenth Court of Appeals in Cause No. 13-07-00436-CR that affirmed his conviction in Cause No. 06-8-22,681-D  from the 377th  District Court
of Victoria County. Applicant shall file his petition for discretionary review with this Court within
30 days of the date on which this Court's mandate issues. Applicant's remaining claims are
dismissed without prejudice.

Delivered: December 12, 2012
Do not publish